



Exhibit 10.3




EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (the "Agreement") is made and entered into
as of April 8, 2014 by and between INC Research, LLC (hereinafter the
"Company"), and Jason Meggs, a Key Employee of the Company ("Executive").


Whereas, Executive acknowledges that, as a result of his hiring into this senior
position with the Company, he will have access to strategic business information
of the Company and other Confidential Information as that term is defined in
this Agreement; and


Whereas, Executive acknowledges that the Company is engaged in a business that
is highly competitive worldwide and that competition by Executive in that
business or solicitation of business relations in competition with the Company
during his employment and after his employment ends would necessarily involve
Executive's use of the Company's Confidential Information and trade secrets to
which Executive will be given access as an employee of the Company and would
otherwise constitute unfair competition and would severely injure the Company;


Whereas, Executive acknowledges and agrees that, by virtue of Executive's senior
position and responsibilities with the Company, Executive will have access to
the Company's current, former and prospective customers, clients, suppliers
and/or business relations, including, Confidential Information relating to such
customers, clients, suppliers and/or business relations, and has generated
goodwill belonging to the Company with such customers, clients, suppliers,
and/or business relations which would cause great and irreparable harm to the
Company if used on behalf of any other person or entity;


Whereas, Executive acknowledges and agrees that, by virtue of Executive's senior
position and responsibilities with the Company, Executive will have access to
Confidential Information regarding Company personnel and that Executive will
develop relationships with co­ workers, and also that Executive will be in a
position to exert influence over his co-workers, solely as a result of
Executive's employment with the Company;


Whereas, the Company wishes to protect its investment in its business,
employees, customer relationships, and Confidential Information, by requiring
Executive to abide by certain restrictive covenants regarding confidentiality
and other matters, each of which is an inducement to the Company to employ
Executive.


Now therefore, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which the
parties acknowledge, the Company and Executive contract and agree as follows:


1.Employment; Nature of Employment.


Subject to the terms and conditions of this Agreement, the Company hereby
employs Executive as Senior Vice-President Global Business Finance, and
Executive accepts such employment with a start date of May 12, 2014 ("Effective
Date"). Executive shall report directly to the Chief Financial Officer of the
Company and have such responsibilities and authority that are consistent with
the responsibilities of Senior Vice President, Global Business Finance, as the
Company may assign from time to time. Additionally, Executive agrees to perform
such other duties consistent with those of an executive at his level as the
Company may establish from time to time.


2.
Devotion of Services.



Executive agrees to devote his best efforts to the services of the Company in
such capacity as the Company from time to time shall direct, consistent with the
responsibilities of Senior Vice President, Global Business Finance, and agrees
to comply with the Company's policies, practices and Code of Business Conduct
and Ethics at all times. For so long as Executive is employed by the Company,
Executive shall devote his full





--------------------------------------------------------------------------------




time to serving as its Senior Vice President, Global Business Finance, provided
that Executive may devote reasonable time to charitable, professional and
educational activities to the extent such activities do not conflict materially
with the performance of Executive's duties to the Company or otherwise conflict
with this Agreement. Executive may serve as a member of a board of directors for
an entity not affiliated with the Company, so long as the executive complies
with the Company's then current conflict of interest policy and any other
Company required approvals.


3.
Compensation.



(a)Base Salary.    Executive's annual salary for all services rendered shall be
$255,000.00, payable in accordance with the Company's regular payroll
procedures. In accordance with the Company's policies and practice, Executive's
salary shall be reviewed from time to time by the Chief Financial Officer.


(b)Management Incentive Plan. Executive shall be eligible to participate in the
INC Research, LLC Management Incentive Plan ("MIP") with a performance cash
bonus opportunity of up to thirty (30) percent ("Target Bonus") of Executive's
base salary in effect, provided that Executive's participation in the MIP and
eligibility to receive any such bonus is subject to the satisfaction of the
applicable terms and conditions as established in the MIP and as may be modified
by the Board from time to time. Any bonus payable under the MIP shall be paid at
the same time as any similar bonuses are paid to other executives of the Company
and subject to Executive being employed by the Company on the date of any such
payment.


(c)Health Insurance/Benefits. Executive may participate in all group medical,
dental and disability insurance, 40l(k), retirement or pension plan and other
employee benefit plans and programs of the Company in effect for which Executive
is eligible, provided, that Executive's participation in such benefit plans and
programs is subject to the applicable terms, conditions and eligibility
requirements of these plans and programs, as they may exist from time to time.
The Company shall reimburse Executive for reasonable travel and other
business-related expenses incurred by Executive in connection with the
fulfillment of his duties hereunder, upon presentation of proper receipts or
other proof of expenditure and subject to the applicable expense reimbursement
policies and procedures of the Company.


(d)Paid Time Off. In accordance with and subject to the Company's vacation
policies and procedures Executive shall be entitled to four (4) weeks paid time
off ("PTO"). PTO may increase based on years of service in accordance with the
Company's policies and procedures.


(e)Stock Options. Executive shall be eligible to participate in the INC Research
Holdings, Inc. 2010 Equity Incentive Plan ("Equity Incentive Plan") upon
commencement of employment with the Company and, subject to Board or the
compensation committee thereof taking requisite approval action, shall receive
an initial grant of options to purchase five hundred thousand (500,000) Common
Units of Holdings (which represents five hundred thousand (500,000) shares of
Class A Common Stock of Holdings and five hundred thousand (500,000) shares of
Class B Common Stock of Holdings), with a per Common Unit exercise price equal
to fair market value as of the date of the grant, which, as of the date hereof,
is estimated to be $1.60. Executive's participation in the Equity Incentive Plan
shall be governed by the terms of the Equity Incentive Plan and the option award
agreement pursuant to which any such awards will be made.


(f)Signing Bonus. The Company agrees to pay to Executive a signing bonus in the
amount of $100,000.00 ("Signing Bonus"). The Signing Bonus is to be paid in two
(2) installments. The amount of $50,000.00 ("First Installment"), minus
applicable taxes and withholdings, will be issued in the first pay period
following the first day of your active employment. The amount of $50,000.00
("Second Installment"), minus applicable taxes and withholdings, will be issued
in the first pay period following the twelve (12) month anniversary of the
Agreement's Effective Date. If Executive is terminated by Company other than for
Cause (as defined below) prior to the twelve (12) month anniversary date of the
Agreement's Effective Date, Company


2

--------------------------------------------------------------------------------




shall remain obligated to pay Executive 100% of the First Installment to extent
not already paid and 100% of the Second Installment and such payment shall be
made within thirty (30) days of termination. If Executive leaves the Company
other than for Good Reason (as defined below) prior to the twelve (12) month
anniversary of the Agreement's Effective Date, Executive is required to
reimburse the Company 100% of the First Installment of the Signing Bonus amount
and the Second Installment will not be paid. If repayment of the First
Installment of the Signing Bonus is triggered, then payment in full is due and
payable to the Company within thirty (30) days of termination. For clarity,
Executive and Company expressly agree that Executive shall not be required to
reimburse the Company for any portion of the First Installment in the event
Executive's employment is terminated prior to the twelve (12) month anniversary
of the Agreement's Effective Date due to the Executive's non-competition and
non-solicitation obligations to Quintiles discussed in Section 22(a).
(g)Nothing in this Agreement shall require the Company to create, continue or
refrain from amending, modifying, revising or revoking any of the plans,
programs or benefits set forth above. Any amendments, modifications, revisions
and revocations of these plans, programs or benefits shall apply to Executive.
Any conflict between the plans, programs or benefits described under this
Agreement and the plan documents governing such plans, programs or benefits
shall be controlled by the specific plan documents.


4.Executive agrees that any incentive compensation he receives from the Company,
including, but not limited to compensation under the MIP and Equity Incentive
Plan, is subject to being returned to the Company in the event required by law
or a then applicable Company policy related to restatements of Company financial
statements or misconduct.


5.
Term of Employment.



The term of employment shall commence on May 12, 2014 and continue until
terminated as set forth herein. Nothing in this Agreement shall be construed as
constituting a commitment, guarantee, agreement or understanding of any kind or
nature that the Company shall continue to employ Executive for any particular
period of time, and the Agreement shall not affect in any way the rights of the
Company to terminate employment of Executive at any time and for any reason. By
Executive's execution of this Agreement, Executive acknowledges and agrees that
Executive's employment is "at will." As used in this Agreement, the term
"Termination Date" means the effective date of the termination of Executive's
employment by either party as specified in the notice of termination described
in Section 5 below, or the date of Executive's death if earlier.


6.
Termination of Employment.



(a)     Either parry may terminate the employment relationship for any reason at
any time upon giving the other party forty-five (45) day written notice. The
Company may, in its discretion, shorten Executive's notice period and accelerate
the Termination Date, and may also relieve Executive of some or all of his
duties during any notice period.


(b)Executive's employment shall terminate automatically upon Executive's death.


(c)The Company shall have the right to terminate Executive's employment without
advance notice in the event of Executive's Disability (as defined herein).
Disability, as used in this Agreement, means a physical or mental condition that
renders Executive unable to perform the essential functions of Executive's job,
with or without reasonable accommodation, for a continuous period more than
ninety (90) days or for ninety (90) days in any period of one­ hundred and
eighty (180) consecutive days. Disability shall be determined by a physician
satisfactory to the Company and in accordance with the respective rights and
obligations under the Americans with Disabilities Act, as amended, and any other
applicable law. For purposes of making a determination as to whether a
Disability exists, at the Company's request and at the Company's expense,


3

--------------------------------------------------------------------------------




Executive agrees to make himself available and to cooperate with a reasonable
examination by such physician and to authorize the disclosure and release to the
Company of all medical records related to such examination.


(e)The Company shall have the right to terminate Executive's employment
immediately by written notice for Cause (as defined herein). As used in this
Agreement, "Cause" shall mean: (i) Executive's breach of any fiduciary duty or
legal or contractual obligation to the Company or to the Board, (ii) Executive's
failure to follow the reasonable instructions of the Board, or Executive's
direct supervisor, provided, however, that such instruction is consistent with
Executive's duties and responsibilities, which breach, if curable, is not cured
within ten (10) business days after notice to Executive or, if cured, recurs
within one­ hundred and eighty (180) calendar days, (iii) the Executive's gross
negligence, willful misconduct, fraud, insubordination, or acts of dishonesty
relating to the Company or Holdings, (iv) the Executive's conviction for any
misdemeanor solely relating to the Company or Holdings, or any felony, or (v)
the commission of any act of moral turpitude or similar act that results in
negative publicity to the Company.


(f)Executive may resign from Executive's employment by written notice at any
time for Good Reason. "Good Reason" shall mean the occurrence, without
Executive's express written consent, of any of the following events: (i) a
material reduction in Executive's Base Salary, or the Target Bonus under the
MIP; (ii) a material adverse change to Executive's title or a material reduction
in Executive's authority, job duties or responsibilities; (iii) a requirement
that Executive relocate to a principal place of employment more than fifty (50)
miles from the Company's offices at 3201 Beechleaf Court, Raleigh, North
Carolina; or (iv) a material breach by the Company of this Agreement, provided,
that, any event described in clauses (i), (ii) (iii) and (iv) above shall
constitute Good Reason only if the Executive provides the Company with written
notice of the basis for the Executive's Good Reason within forty-five (45) days
of the initial actions or inactions of the Company giving rise to such Good
Reason and the Company has not cured the identified actions or inactions within
thirty (30) days of such notice.


(g)This Agreement shall terminate upon the termination of the employment
relationship provided that the provisions of Sections 6, 8, 9, 10, 11, 12, 13,
14, 15, 16, 17, 18, 19, 20, 21, 22, and 24 shall survive the termination of
Executive's employment and/or the expiration or termination of this Agreement,
regardless of the reasons for such expiration or termination.


6.Compensation and Benefits upon Termination.


(a)The Company's obligation to compensate Executive ceases on the Termination
Date except as to: (i) any base salary earned by Executive, but unpaid, as of
that time; (ii) any amount actually earned and due to Executive, but unpaid
pursuant to the MIP; (iii) any unreimbursed business expenses, if any, for which
Executive is entitled to reimbursement under this Agreement (the items referred
to in this clause (iii) and the immediately preceding clauses (i) and (ii), the
"Accrued Payments"); and (iv) any compensation and/or benefits to which
Executive may be specifically entitled to receive pursuant to this Section 6.


(b)If the Company terminates Executive's employment without Cause or Executive
resigns for Good Reason, then the Company shall pay Executive the Accrued
Payments. In addition, subject to Executive's continuing compliance with
Sections 8, 9, 10, 11 and 16, subject to the requirements of Section 6(e), the
Company will: (i) pay Executive an amount equal to his then current monthly base
salary for a period of six (6) months, following the Termination Date, payable
through the Company's regular payroll procedures (the "Severance Pay")
commencing on the 60th day following the Termination Date (with the first
payment including a catch-up for any such base salary that would have otherwise
been paid as severance during such 60-day period).




4

--------------------------------------------------------------------------------




(c)If the Company terminates Executive's employment for Cause or if the
Executive terminates his employment without Good Reason, or if Executive's
employment ends due to his death, then the Company's sole obligation shall be to
pay Executive or his estate, as applicable, the Accrued Payments.


(d)Notwithstanding any provision of this Agreement to the contrary, the
Company's obligation to make any payments is subject to, and conditioned upon,
Executive's execution of an enforceable release and waiver of claims agreement
in a form satisfactory to the Company and substantially similar to the form
attached hereto as Exhibit A ("Release Agreement") and his compliance with the
covenants in Sections 8, 9, 10, 11 and 16 of this Agreement. If Executive
chooses not to timely execute such Release Agreement, revokes the Release
Agreement, or fails to comply with the restrictive covenants in Sections 8, 9,
10 and 11 of this Agreement, then the Company's obligation to compensate him
ceases on the effective Termination Date, except as to the Accrued Payments. The
Release Agreement shall be provided to Executive within seven (7) days of his
separation from employment and Executive must execute it within 21 or 45 days
following the Termination Date, as specified in the Release Agreement. The
Release Agreement and any payments due following its execution by Executive
shall not be effective until any applicable revocation period has expired.


(e)Executive is not entitled to receive any compensation or benefits upon his
termination except as: (i) set forth in this Agreement; (ii) otherwise required
by applicable law or (iii) otherwise specifically required by any employee
benefit plan of the Company in which he participates. Moreover, the terms and
conditions provided to Executive under this Agreement are in lieu of any
severance benefits to which he otherwise might be entitled pursuant to any
severance plan, policy and practice of the Company and or its Affiliates.
Nothing in this Agreement, however, is intended to waive or supplant any accrued
death, disability, accidental death and dismemberment, retirement 401 (k) or
pension benefits of the Company to which he may be entitled under employee
benefit plans of the Company in which he participates.


7.
Section 409A of the Internal Revenue Code.



(a)The Parties agree that this Agreement shall be interpreted to comply with or
be exempt from Section 409A of the Internal Revenue Code and the regulations and
guidance promulgated thereunder to the extent applicable (collectively "Code
Section 409A"), and all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A. Notwithstanding anything to the contrary set forth herein,
any payments and benefits provided under Section 6 that constitute "deferred
compensation" within the meaning of Code Section 409A will not commence in
connection with Executive's termination of employment unless and until Executive
has also incurred a "separation from service" (as such term is defined in
Treasury Regulation Section 1.409A-l(h) (a "Separation From Service"). The
parties intend that each installment of the Severance Pay payments provided for
in this Agreement is a separate "payment" for purposes of Treasury Regulation
Section l.409A-2(b)(2)(i). For the avoidance of doubt, the parties intend that
payments of the Severance Pay set forth in this Agreement satisfy, to the
greatest extent possible, the exemptions from the application of Code Section
409A provided under Treasury Regulation Sections 1.409A-l(b)(4), 1.409A-l(b)(5)
and 1.409A-l(b)(9). In no event whatsoever will the Company be liable for any
additional tax, interest or penalties that may be imposed on Executive under
Code Section 409A or any damages for failing to comply with Code Section 409A.


8.With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits, to be provided in any other taxable year, provided, that, this clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect, (iii) such payments shall be made on or before the last day of
Executive's taxable


5

--------------------------------------------------------------------------------




year following the taxable year in which the expense occurred and (iv) any
payments made in installments shall be deemed separate payments.


9.
Confidentiality.



(a)Executive agrees that he shall not at any time, without the prior written
consent of the Company, disclose or use (except in the course of his employment
with the Company and solely in furtherance of the interests of the Company and
its subsidiaries or affiliates) any confidential or proprietary information
belonging to the Company, including, but not limited to, all trade secrets,
patent applications, scientific data, formulation information, inventions,
processes, formulas, systems, computer programs, plans, programs, studies,
techniques, critical business information such as drug products in development,
business strategies and models, product launch plans, CRO relationships,
regulatory submissions, technology used by or the therapeutic focus of the
Company, clinical information, methodologies, standard operating procedures,
operational documents (such as batch records), technology used by the Company,
marketing and certain financial information calculations, budgets, bids,
internal policies and procedures,    organization, business plans, analysis,
forecasts, billing practices, pricing information and strategies, promotional
material, service offering strategies, marketing plans and ideas, the identities
or other information about customers, sponsor, customer or client lists,
suppliers and business partners (current and prospective), the terms of current
and pending deals, sales data, and sales projections, research, research
proposals, study protocols, coding devices, unpublished results and reports,
meeting minutes and notes, monthly and other periodic reports, contact and other
information regarding suppliers, vendors and consultants, and regulatory and
legal correspondence, whether or not patentable or copyrightable and whether in
tangible or other form, including all documents and records, whether printed,
typed, handwritten, videotaped, transmitted or transcribed on data files or on
any other type of media, whether or not labeled or identified as confidential
and proprietary (all of such information being hereinafter collectively referred
to as "Confidential Information"). Notwithstanding the foregoing, the term
"Confidential Information" shall not include information which (i) is already
known to Executive prior to its disclosure to Executive by the Company; (ii) is
or becomes generally available to the public through no wrongful act of any
person; (iii) is at the time of disclosure part of the public knowledge or
literature through no wrongful action by Executive; or (iv) is received by
Executive from a third party without restriction and without any wrongful
conduct on the part of such third party relating to such disclosure. Executive
acknowledges and agrees that the Confidential Information he obtains or becomes
aware of as a result of his employment with the Company is not generally known
or available to the general public, but has been developed, compiled or acquired
by the Company at its great effort and expense and that Executive is required to
protect and not disclose such information.


(c)Executive agrees that he shall not disclose any information belonging to
third parties, including, without limitation, current, former and/or prospective
customers and vendors of the Company that is disclosed to Executive as a
representative of the Company under an obligation of confidentiality.


(d)The restrictions contained in Section 8(a) above will not apply to any
information that Executive is required to disclose by law, provided that
Executive (i) notifies the Company of the existence and terms of such
obligation, (ii) gives the Company a reasonable opportunity to seek a protective
order or other legal process to prevent or limit such disclosure, and (iii) only
discloses that information actually required to be disclosed.


(e)Any trade secrets of the Company will be entitled to all of the protections
and benefits under the North Carolina Trade Secrets Protection Act, N.C. Gen.
Stat. § 66-152 et seq., and any other applicable law. If any information that
the Company deems to be a trade secret is found by a court of competent
jurisdiction not to be a trade secret, such information will, nevertheless, be
considered Confidential Information for purposes of this Agreement.




6

--------------------------------------------------------------------------------




(f)Executive agrees that, upon the termination of his employment for any reason,
and immediately upon request of the Company at any time, he will promptly return
(and shall not delete, destroy or modify) all property, including any originals
and all copies of any documents, whether stored on computers or in hard copy,
obtained from the Company, or any of its current, former or prospective
customers or vendors, whether or not Executive believes it qualifies as
Confidential Information. Such property shall include everything obtained during
and as a result of Executive's employment with the Company, other than documents
related to Executive's compensation and benefits, such as pay stubs and benefit
statements. In addition, Executive shall also return any phone, facsimile,
printer, computer, or other items or equipment provided by the Company to
Executive to perform his employment responsibilities during his employment with
the Company Executive agrees that he shall not access or attempt to access the
Company's computer systems after the termination of Executive's employment with
the Company. Executive further agrees that he does not have a right of privacy
to any Communications sent through the Company's electronic communications
systems (including, without limitation, emails, phone calls and voicemail) and
that the Company may monitor, retain, and review all such communications in
accordance with applicable law.


9.Non-Solicitation of Customers and Other Business Relations.


During Executive's employment and for a period of six (6) months following
Executive's termination of employment ("Non-Solicitation Period") regardless of
the reason for termination, Executive will not, on Executive's own behalf, nor
as an officer, director, stockholder, partner, associate, owner, executive,
consultant or otherwise on behalf of any person, firm, partnership, corporation,
or other entity, directly or indirectly:


(a)solicit, induce, influence or attempt to solicit, induce or influence any
Company Customer (as defined below) to (i) cease doing business in whole or in
part with the Company, or (ii) do business with any other person or business
which is "Competitive with the Company: (as defined below);


(c)solicit, induce, or attempt to induce any Prospective Customer (as defined
below) to (i) not begin doing business with the Company, (ii) cease doing
business in whole or in part with the Company, or (iii) do business with any
business which 1s Competitive with the Company; or


(d)interfere with, disrupt or attempt to interfere with or disrupt the
relationship, contractual or otherwise, between the Company and any supplier,
vendor, distributor, lessor, lessee, or licensor that transacts business with
the Company.


(e)"Company Customer" means a person or entity for whom the Company was
providing services either at the time of, or at any time within, the twelve (12)
months preceding the termination of Executive's employment with the Company, and
for whom Executive carried out or oversaw a material business responsibility in
connection with that Company Customer during said twelve month period.


(f)"Prospective Customer" means a person or entity to which the Company had
submitted a bid or proposal for services during the twelve (12) months preceding
the termination of Executive's employment with the Company, and in which bid or
proposal Executive was involved in any material respect, or that was contacted
by Executive on behalf of the Company.


(g)"Competitive with the Company" means an entity in the business of providing
contract research organization (CRO) services to the pharmaceutical,
biotechnology, or biomedical industry.


10.Non-Solicitation of Employees; Non-Disparagement.
(a)During the Non-Solicitation Period (as defined above), Executive will not on
Executive's own behalf, nor as an officer, director, stockholder, partner,
associate, owner, employee, consultant or otherwise on


7

--------------------------------------------------------------------------------




behalf of any person, firm, partnership, corporation, or other entity, directly
or indirectly solicit or attempt to solicit for hire as an officer, director,
employee, agent, consultant or independent contractor, any Company Employee (as
defined below). Executive further agrees that Executive will not encourage,
entice, induce or suggest that any Company Employee terminate or alter his
employment or relationship with the Company for the benefit of any person or
entity other than the Company. The term "Company Employee" means any person who
is an employee of or consultant to the Company at the time of the termination of
Executive's employment with the Company.
(b)Executive agrees that, upon and following termination of Executive's
employment with the Company for any reason, Executive will not make, publicly or
privately, verbally or in writing, any false, disparaging, derogatory or
otherwise inflammatory remarks about any of the Company, its parent,
subsidiaries, and other related and affiliated companies, their employee benefit
plans and trustees, fiduciaries, administrators, sponsors and parties-in­
interest of those plans, and all of their past and present employees, managers,
directors, officers, administrators, shareholders, members, agents, attorneys,
insurers, re-insurers and contractors acting in any capacity whatsoever, and all
of their respective predecessors, heirs, personal representatives, successors
and assigns (collectively, the "Company Parties") and/or the conduct, operations
or financial condition or business practices, policies or procedures of the
Company Parties to any third party, and Executive will not make or solicit any
comments, statements or the like to the media or to others that may be
considered derogatory or detrimental to the good name and business reputation of
any of the Company Parties; provided, however, that nothing in this paragraph is
intended to prohibit Executive from providing truthful information to any
government entity, arbitrator, or court, or to otherwise testify truthfully
under oath, as required by law. The Company agrees that, upon and following
termination of Executive's employment with the Company for any reason, its
executive officers will not make, publicly or privately, verbally or in writing,
any false, disparaging, derogatory or otherwise inflammatory remarks about
Executive and/or the conduct, operations or financial condition or business
practices, of Executive to any third party, and the Company's executive officers
will not make or solicit any comments, statements or the like to the media or to
others that may be considered derogatory or detrimental to the good name and
business reputation of Executive; provided, however, that nothing in this
paragraph is intended to prohibit the Company's executive officers from
providing truthful information to any government entity, arbitrator, or court,
or to otherwise testify truthfully under oath, as required by law.


11.Non-Competition.


(a)During Executive's employment and for a period of six (6) months following
Executive's Termination Date ("Non-Competition Period") regardless of the reason
for termination, and within the Geographical Area set forth in Section 12,
Executive will not directly or indirectly, for Executive's own behalf or for any
other person or business entity provide services that are competitive with any
aspect or business of the Company. For purposes of this Section ll(a) "provide
services" means that Executive shall not: (i) be engaged or employed by or with
any other person or business entity in the same or substantially similar
capacity as Executive was engaged by the Company at the time of , or in the
twelve (12) months preceding, the Termination Date; or (ii) provide services on
Executive's own behalf or for any other person or business entity that are the
same or substantially similar to the services Executive provided to the Company
at the time of separation from the Company. For purposes of this Section 1l(a),
"competitive with" means in the business of, or otherwise engaging in, providing
contract research organization (CRO) services to pharmaceutical, biotechnology
companies, or biomedical companies.


(b)Notwithstanding the foregoing, Executive's ownership, directly or indirectly,
of not more than one percent (1%) of the issued and outstanding stock of a
corporation the shares of which are regularly traded on a national securities
exchange or in the over-the-counter market shall not violate this Section.


The provisions of this Agreement supersede all terms and conditions contained in
Section 1.3 Non-Compete Undertakings, Schedule C of the Equity Incentive Plan.




8

--------------------------------------------------------------------------------




12.Geographical Area.


The restrictions set forth in Sections 9 and 11 apply to the following
geographical areas:
(i) any city, metropolitan area, county (or similar political subdivision in
foreign countries) in which Executive personally provided services in-person
(not by telephone or internet) on behalf of the Company, during the twelve (12)
months prior to the termination of Executive's employment with the Company; (ii)
within a 60-mile radius of the location(s) where the Executive had an office
during the twelve (12) months prior to the termination of Executive's employment
with the Company; (iii) within a 60 mile radius of Raleigh, North Carolina; and
(iv) any city, metropolitan area, county (or similar political subdivision in
foreign countries) in which the Company is located or does or did business,
during the twelve (12) months prior to from the termination of Executive's
employment with the Company.


13.Reasonable Restrictions; Right to Equitable Relief.


Executive acknowledges and agrees that nothing in this Agreement prohibits
Executive from obtaining suitable employment and/or earning a livelihood for
Executive or Executive's family. Executive further acknowledges and agrees that
the restrictions and covenants set forth above are reasonable in geographic and
temporal scope and in all other respects and necessary to protect the Company
and its legitimate business interests. Executive understands and agrees that the
Company will be irreparably injured by any breach of Sections 8, 9, 10 and/or 11
above and damages would be an inadequate remedy for such breach. Accordingly,
Executive acknowledges that, in the event of Executive's breach or threatened
breach of Sections 8, 9, 10, and/or 11 above, the Company shall be entitled to
seek a restraining order in addition to preliminary, temporary and permanent
injunctive relief or other equitable relief, without the requirement of posting
a bond or other security; provided, however, that the seeking or granting of any
such injunctive relief shall not prejudice the Company's right to seek monetary
damages for any breach of Sections 8, 9, 10, and/or 11 of this Agreement and any
damage that it has suffered thereby, including its attorneys' fees and expenses
in seeking to enforce these provisions. Notwithstanding anything else to the
contrary herein, in the event of any violation by Executive o,f Sections 8, 9,
10 or 11 of this Agreement, the Company shall have no obligation thereafter to
make any payments of Severance Pay or health insurance reimbursements to
Executive pursuant to this Agreement after the date of violation by Executive,
and/or if paid prior to .Executive's breach of this Agreement, Executive shall
be obligated to repay the Company any Severance Pay by the Company after the
date of violation by Executive.


14.Developments.


(a)If Executive (either alone or with others) makes, conceives, creates,
discovers, invents or reduces to practice (herein "Generates" or are
"Generated") any Developments (as defined below), such Developments, and all of
his rights and interests therein and all of his/her records relating to such
Developments, shall be the sole and absolute property of the Company. Executive
shall promptly disclose to the Company each such Development and shall deliver
to the Company all of his records relating to each such Development. Executive
hereby assigns to the Company any and all rights (including, but not limited to,
any rights under patent law, copyright law and/or other similar laws in any
country) that he has or may have or may acquire in the Developments, without
further compensation. All Developments which are copyrightable works shall be
works made for hire.


(b)"Developments" means any invention, design, development, improvement,
process, software program, work of authorship, trademark or technique, whether
or not patentable or registrable under copyright or similar statutes, that (i)
are Generated while Executive is employed by the Company and relates to or is
useful in the actual or planned business of the Company or any of the products
or services being developed, manufactured, sold and/or provided by the Company,
(ii) result from tasks assigned to Executive by the Company or tasks within
Executive's scope of responsibility, or (iii) result from the use of premises or
property (whether tangible or intangible) owned, leased or contracted for by the
Company.




9

--------------------------------------------------------------------------------




(c)Executive will, upon the Company's request, without further compensation but
at the Company's expense, during and after his employment, promptly execute
specific assignments of title to the Company and take such further acts as
requested by the Company to confirm, secure, perfect, protect, enforce and/or
transfer the Company's right, title and interest in and to such Developments.
Such acts may include, but are not limited to, Executive's execution and
delivery of documents and instruments and his assistance and cooperation in the
registration and enforcement of applicable patents, copyrights or other forms of
protection or other legal proceedings. If, at any time, Executive's cooperation
is required to enable the Company to secure, perfect, protect, enforce or
transfer its right, title or interest in any Development and Executive fails to
respond within fourteen (14) calendar days to a written request from the Company
for action sent by the Company to the last address for Executive maintained by
the Company, Executive hereby appoints the Company as his attorney, and grants
the Company his power of attorney to execute in good faith, commercially
reasonable applications, releases, assignments, or other documents or agreements
reasonably required to secure, perfect, protect, enforce or transfer the
Company's right, title or interest.


(d)The obligations of Executive under this Section 14 will not apply to a
particular circumstance to the extent such obligations are unenforceable in such
circumstance pursuant to the provisions of Section 66-57.1 of the North Carolina
General Statutes (as amended from time to time), provided that the obligations
of Executive under Section 14 will continue to be binding upon Executive in all
other circumstances. Executive will bear the burden of proof in establishing the
applicability of such statute to a particular circumstance.


15.Assignment.


This Agreement shall be binding upon and inure to the benefit of the Company and
any successor in interest to the Company or any segment of such business. The
Company may assign this Agreement to any affiliate or successor that acquires
all or substantially all of the assets and business of the Company or a majority
of the voting interests of the Company. The Company will require any successor
(whether direct or indirect, by operation of law, by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of Company) to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. Executive's rights and
obligations under this Agreement are personal and shall not be assigned or
transferred.


16.Cooperation.


During and subsequent to termination of the employment of the Executive, the
Executive will cooperate with the Company and furnish any and all information,
testimony or affidavits in connection with any matter that arose during the
Executive's employment, that in any way relates to the business or operations of
the Company or any of its subsidiary corporations, divisions or affiliates, or
of which the Executive may have any knowledge or involvement; and will consult
with an provide information to the Company and its representatives concerning
such matters. Subsequent to the termination of the employment of the Executive,
the parties will undertake reasonable efforts to have such cooperation performed
at reasonable times and places and in a manner as not to unreasonably interfere
with any other employment in which Executive may then be engaged. In accordance
with applicable law, the Company will compensate Executive, at an hourly rate
equal to his last base salary divided by two-thousand, for all hours after the
Termination Date that Executive spends providing assistance as specified in this
paragraph, beyond an initial eight hours for which Executive need not be
compensated. Nothing in this Agreement shall be construed or interpreted as
requiring the Executive to provide any testimony, sworn statement or declaration
that is not complete and truthful. If the Company requires the Executive to
travel outside the metropolitan area in the United States where the Executive
then resides to provide any testimony or otherwise provide any such assistance,
then the Company will reimburse the Executive for any reasonable, ordinary and
necessary travel and lodging expenses incurred by Executive to do so provided
the Executive submits all documentation required under the Company's standard
travel expense reimbursement policies and as otherwise may be required to
satisfy any requirements under applicable tax laws for the Company to deduct
those expenses.




10

--------------------------------------------------------------------------------




17.Notice.


Notices and all other communications shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail. Notices to the Company shall be sent to:


INC Research, LLC
Attention: Christopher L. Gaenzle General Counsel
3201 Beechleaf Court,
Suite 600
Raleigh, North Carolina 27604


Notices and communications to Executive shall be sent to the address Executive
most recently provided to the Company.


18.Governing Law, Forum and Jury Waiver. This Agreement, and all disputes,
claims or controversies arising out of or relating to this Agreement, shall be
governed by the laws of the State of North Carolina without regard or reference
to its conflicts of laws principles. The parties agree that any action or
proceeding with respect to this Agreement or Executive's employment with the
Company shall be brought exclusively in the state or federal courts in the State
of North Carolina, and Executive voluntarily submits to the exclusive
jurisdiction over Executive's person by a court of competent jurisdiction
located within the State of North Carolina. The parties hereby irrevocably waive
any objection they may now or hereafter have to the laying of venue of any such
action in the State of North Carolina, and further irrevocably waive any claim
they may now or hereafter have that any such action brought in said court(s) has
been brought in an inconvenient forum. The parties hereby knowingly and
expressly waive their right to a jury trial for any claim relating to his or
its, as applicable, rights or obligations under this Agreement.


19.Entire Agreement; Counterparts.


This Agreement contains all the understanding between the parties hereto
pertaining to the subject matter hereof and supersedes all undertakings,
promises and agreements, whether oral or in writing, previously entered into
between them with respect to the subject matter herein. This Agreement may be
executed by either of the parties hereto in counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument.


20.Amendment, Modification or Waiver.


This Agreement may not be changed orally, and no provision of this Agreement may
be amended, or modified unless such amendment or modification is in writing,
signed by Executive and by a duly authorized officer of the Company. No act or
failure to act by the Company or Executive will waive any right, condition or
provision contained herein. Any waiver by the Company or Executive must be in
writing and signed by a duly authorized officer of the Company or Executive,
respectively, to be effective.


21.Severability.


In case any one or more of the provisions contained in this Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal, or other unenforceable provision had never been contained herein. If,
moreover, anyone or more of the provisions contained in this Agreement shall for
any reason be held to be excessively broad as to duration; geographical scope or
subject, it shall be construed by limiting it and reducing it so as to be
enforceable to the extent compatible with applicable law as it shall then
appear.


11

--------------------------------------------------------------------------------






22.Prior Obligations.


(a) Executive agrees to comply with all lawful post-employment obligations
("Obligations") with Executive's former employer, Quintiles Transnational,
Company ("Quintiles") during Executive's employment with the Company. Executive
will take all necessary steps to ensure that Executive does not disclose to
Company any confidential business information or trade secrets of Quintiles and
that Executive does not disseminate or solicit Quintiles' s confidential or
proprietary information. Executive and the Company shall work cooperatively with
respect to each component of this paragraph. Further, Executive agrees to
exhaust all reasonable efforts and negotiate in good faith with Quintiles on the
release of any non-competition Obligation.


Should the Company become a party to any claim or litigation in regards to the
Obligations Executive may be subject to, Executive agrees to reasonably
cooperate in good faith with the Company in connection with any necessary
defense, prosecution or investigation. Should Executive be named as a Defendant
in any claim or litigation in regards to Executive's non-competition or
non-solicitation Obligations regarding Executive's employment with the Company,
Company agrees to indemnify Executive for any reasonable. attorney's fees, or
judgment entered for damages to Quintiles in the form of direct costs which are
solely related to Executive's non-competition or non-solicitation Obligations.
It being understood that such indemnification does not include reimbursement of
gains related to Executives equity transactions in Quintiles stock or other
forms of compensation received by Executive from Quintiles. Further, should any
claim or litigation in regard to the non-competition or non­ solicitation
Obligations preclude Executive from being employed by Company, Company shall pay
Executive (i) the pro-rated equivalent of Executive's Base Salary from the
Effective Date, (ii) any MIP Bonus Executive otherwise would have earned if
Executive's Employment had started as of the Effective Date, and (iii) any costs
associated with maintaining or acquiring the


same or substantially similar Health Insurance and Benefits described in Section
3(d), for the period beginning as of the Effective Date and continuing through
the earlier of the employment with the Company or completion of the
non-competition Obligations. Nothing in this paragraph should be construed as an
admission that the Obligations are enforceable, or that Executive is in breach
of the Obligations by being employed by the Company.


(b) Executive warrants and represents to the Company that he does not own or
control and will not own or control while he is employed by the Company, any
right, title or interest in any invention, design, development, improvement,
process, software program, work of authorship, trademark or technique, whether
or not patentable or registrable under copyright or similar statutes, that
relates in any manner to, or is useful in, the actual or planned business or
products of the Company or relates in any manner to, or is useful in, its actual
or anticipated research and development of the Company. If, in contravention of
the foregoing, any invention, design, development, improvement, process,
software program, work of authorship, trademark or technique exists, Executive
grants to the company a perpetual, paid up, worldwide license to such invention,
design, development, improvement, process, software program, work of authorship,
trademark or technique.




23.Debarment/Exclusion.


Executive hereby certifies to the Company that, as provided in Section 306(a)
and Section 306(b) of the U.S. Federal Food, Drug and Cosmetic Act (21 U.S.C. §
335a(a) and 335a(b)) and/or under any equivalent law within or outside the
United States, he has not in the past been and/or is not currently (or
threatened to be or subject to any pending action, suit, claim investigation or
administrative proceeding which could result in him being) (i) debarred or (ii)
excluded from participation in any federally funded healthcare program or (iii)
otherwise subject to any governmental sanction in any jurisdiction (including
disqualification from participation in clinical research) that would affect or
has affected Executive's ability to perform his obligations under this Agreement
or his employment or prevent him from working for the Company in any capacity in
any jurisdiction. Executive hereby confirms that he is not on any of the
following exclusion lists: (a) Food and Drug Administration Debarment


12

--------------------------------------------------------------------------------




List; (b) General Services Administration Excluded Parties List System; or (c)
Office oflnspector General List of Excluded Individuals/Entities. Executive
warrants and represents to the Company that he will notify the Company
immediately if any of the foregoing occurs or is threatened and that the
obligation to provide such notice will remain in effect following the
termination of his employment with the Company for any reason, voluntary or
involuntary. Any violation of this section by Executive may result in the
termination of his employment with the Company. Immediately upon the request of
the Company at any time, Executive will certify to the Company in writing his
compliance with the provisions of this section.


Miscellaneous.


(a)All payments and benefits payable to Executive under this Agreement will be
subject to appropriate tax withholding and other deductions, as and to the
extent required by applicable law.
(b)Executive's and the Company's obligations hereunder shall continue in full
force and effect in the event that Executive's job title, responsibilities, work
location or other conditions of his employment with the Company change
subsequent to the execution of the Agreement, without the need to execute a new
Agreement.


(c)Executive's and the Company's obligations hereunder to the Company shall
apply equally to any of the Company's current and future subsidiaries,
affiliates, divisions, successors and assigns for which Executive performs
services or about or from which Executive has access to Confidential
Information.


(d)In the event that Executive breaches any of the provisions of Sections 9, 10,
and 11 of this Agreement, to the extent permitted by law, the Non-Solicitation
Period and/or Non­ Competition Period (as applicable) shall be tolled until such
breach has been duly cured, it being the intent of the parties that such periods
shall be extended by any period of time in which Executive is in violation of
such sections.


(e)Executive agrees to provide a copy of Sections 8 through 13 of this Agreement
to any subsequent or prospective employers prior to accepting a formal offer of
employment during the Non-Solicitation Period and/or Non-Competition Period.
Executive specifically authorizes the Company to provide a copy of Sections 8
through 13 of this Agreement and notify any subsequent or prospective employers
of Executive's restrictions contained in Sections 8 through 13 of the Agreement.
Executive agrees to promptly notify the Company of any acceptance of offers by
Executive to perform services, any engagements to provide services, and/or
actual work of any kind, whether as an individual, proprietor, partner,
stockholder, officer, employee, director, consultant, joint venturer, investor,
lender, or in any other capacity whatsoever during the Non-Competition Period.
Such notice must be provided prior to the commencement of any such services or
work.


(f)The rights and remedies of the parties under this Agreement are cumulative
(not alternative) and in addition to all other rights and remedies available to
such parties at law, in equity, by contract or otherwise.












13

--------------------------------------------------------------------------------





Intending to be legally bound hereby, Executive has signed this Agreement as of
the date set forth below under his signature:






jmsigee.jpg [jmsigee.jpg]
 
INC RESEARCH, LLC
 
exhibit101execemploy_image70.gif [exhibit101execemploy_image70.gif]










--------------------------------------------------------------------------------





Exhibit A
Release Agreement


This Release Agreement (this "Agreement") is entered into by and between    _
("Executive" or "You" or "Your"), INC Research, LLC (defined herein to include
its, subsidiaries, parent entities, predecessors, successors and assigns, and
hereinafter referred to as the "Company") and INC Research Holdings, Inc., the
indirect parent company of the Company (defined herein to include its,
subsidiaries, predecessors, successors and assigns, and hereinafter referred to
as "Holdings") (together, the "Parties"), dated as of the date an executed copy
of this Agreement has been delivered by Executive to the Company, as set forth
in the signature block at the end of this Agreement (the "Effective Date").
In consideration of the promises set forth in the Separation and Release
Agreement, dated
    ("Separation Agreement"), by and between the Parties as well as any promises
set forth in this Agreement, the Parties agree as follows:


1.    Release of Claims.


1.1    In exchange for the Company and Holdings providing You with the payments
and other benefits set forth in the Separation Agreement, to the fullest extent
allowed by applicable law, You, individually and on behalf of Your heirs,
executors, personal representatives, administrators, agents and assigns, forever
waive, release, give up and discharge all waivable claims, liabilities and other
causes of action, real or perceived, whether now known or unknown, against the
Company, Holdings, their respective parents, subsidiaries, and other related and
affiliated companies, their employee benefit plans and trustees, fiduciaries,
administrators, sponsors and parties-in-interest of those plans, and all of
their past and present employees, managers, directors, officers, administrators,
shareholders, members, agents, attorneys, insurers, re-insurers and contractors
acting in any capacity whatsoever, and all of their respective predecessors,
heirs, personal representatives, successors and assigns (collectively, the
"Released Parties" as used throughout this Agreement), which have arisen,
occurred or existed at any time prior to the date of this Agreement (or which
You may have in the future as a result of acts that occurred prior to the date
of the Effective Date), including, without limitation, any and all claims,
liabilities and causes of action arising out of, relating to, or in connection
with Your employment with the Company, any terms, conditions or privileges
related to Your employment with the Company, the termination of Your employment
by the Company, the payment or non-payment of Your salary or bonuses by the
Company, claims of wrongful discharge, retaliation, defamation, hostile
environment, discrimination, personal injury, physical injury, misrepresentation
or emotional distress, any change in control of the Company, and all alleged
violations of federal, state or local fair employment practices or laws by any
of the Released Parties for any reason and under any legal theory including, but
not limited to, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e),
et seq., the Americans with Disabilities Act, 42 U.S.C. § 1210i, et seq., the
Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq., the Older Worker
Benefits Protection Act, 29 U.S.C. § 626(f), et seq., the Employee Retirement
Income Security Act of 1974, as amended, 29 U.S.C. 1001, et seq., the Civil
Rights Act of 1991, 42 U.S.C. §§ 1981, 1983, 1985, 1986 and 1988, the Family and
Medical Leave Act, 29 U.S.C. § 2601, et seq., the Equal Pay Act of 1963, 29
U.S.C. § 206, et seq., the Lilly Ledbetter Fair Pay Act of 2009, H.R. 11, the
Consolidated Omnibus Budget Reconciliation Act, 29 U.S.C. § 1161, et seq.
("COBRA"), the Occupational Safety and Health Act, 29 U.S.C. 651 et seq., the
North Carolina Equal Employment Practices Act, the North Carolina Retaliatory
Employment Discrimination Act, the common law of the State of North Carolina,
and all other federal or state or local laws, regulations, rules, ordinances, or
orders, as they may be amended. Without limiting the generality of the
foregoing, You also forever waive, release, discharge and give up all claims,
real or perceived and now known or unknown, for breach of implied or express
contract, including but not limited to breach of promise, breach of the





--------------------------------------------------------------------------------




covenant of good faith and fair dealing, misrepresentation, negligence, fraud,
estoppel, defamation, libel, misrepresentation, intentional infliction of
emotional distress, violation of public policy, wrongful, retaliatory or
constructive discharge, assault, battery, false imprisonment, negligence, and
all other claims or torts arising under any federal, state, or local law,
regulation, ordinance or judicial decision, or under the United States or North
Carolina Constitutions. This waiver and release is of Your rights to all
remedies and damages available to You in law or equity, including but not
limited to Your right to compensation, backpay, front pay, non-economic damages,
punitive and exemplary damages, statutory , damages, attorneys' fees, injunctive
relief and declaratory judgments. Nothing in this Agreement shall be construed
to release any claims or waive any substantive rights that cannot be released or
waived as a matter of applicable law.


1.2    You have agreed to and do waive any and all claims You may have for
employment or reinstatement by the Company or any of the Released.


1.3    Notwithstanding the release contained in Section 1.1 above, You do not
waive (i) Your entitlement to receive any 401(k), or pension plan benefits that
shall have vested (if any) as of the Effective Date to the extent You have any
entitlement to those benefits under the terms of the relevant plans, or (ii)
Your right to file a charge with the EEOC or participate in an investigation
conducted by the EEOC; however, You expressly waive Your right to monetary or
other relief should any administrative agency, including but not limited to the
EEOC, pursue any claim on Your behalf.


Nothing in this Agreement shall affect or limit Your, the Company's or Holdings'
right to bring an action to enforce the terms of the Separation Agreement.


2.1    Covenant Not to Sue.


2.2    You warrant that You do not have any complaint, charge or grievance
against any Released Party pending before any federal, state or local court or
administrative or arbitral agency, and You further agree and covenant not to
sue, file a lawsuit, or commence any other proceeding, arbitral, administrative
or judicial action, against any of the Released Parties in any court of law or
equity, or before any arbitral body or administrative agency, with respect to
any matter released in Section 1.1 above; provided, however, that this covenant
not to sue does not affect Your rights to enforce appropriately the terms of the
Separation Agreement in a court· of competent jurisdiction and does not affect
Your right to file a charge with the EEOC or participate in an investigation
conducted by the EEOC; however, You expressly waive Your right to monetary or
other relief should any administrative agency, including but not limited to the
EEOC, pursue any claim on Your behalf.


2.3    Should You file a lawsuit with any court or arbitration panel concerning
any claim, demand, issue, or cause of action waived, released or discharged
through this Agreement or otherwise in breach of Section 2.1 above, You agree
(i) that any amounts payable or paid to You, as applicable, pursuant to Section
2 of the Separation Agreement shall no longer be payable and, if already paid,
shall promptly be returned to the Company and (ii) to the fullest extent allowed
by applicable law, to indemnify the Released Parties for all costs and expenses
incurred by them in defending such lawsuit. You further agree that nothing in
this Agreement shall limit the right of a court to determine, in its sole
discretion, that the Released Parties are entitled to restitution, recoupment or
set off of any monies paid should the release of any claims under this Agreement
subsequently be found to be invalid.





--------------------------------------------------------------------------------





2.4    Should the Company or Holdings file a lawsuit with any court or
arbitration panel concerning any claim, demand, issue, or cause of action
waived, released or discharged through this Agreement or otherwise in breach of
Section 2.3 above, the Company and Holdings agree, to the fullest extent allowed
by applicable law, to indemnify You for all costs and expenses incurred by You
in defending such lawsuit.


Each Party agrees not to advocate or incite the institution of, or assist or
participate in, any suit, unrest, complaint, charge or administrative proceeding
by any other person against the other Parties or any of the Released Parties,
unless compelled by legal process to do so. Nothing in this Section 2 shall
prohibit any Party from lawfully participating or cooperating in an
investigative proceeding of any federal, state or local government agency.


3.0 Non-Admission of Liability. You agree that this Agreement shall not in any
way be construed as an admission that any of the Released Parties owe You any
money or have acted wrongfully, unlawfully, or unfairly in any way towards You.
In fact, You understand that the Released Parties specifically deny that they
have violated any federal, state or local law or ordinance or any right or
obligation that they owe or might have owed to You at any time, and maintain
that they have at all times treated You in a fair, non-discriminatory and
non-retaliatory manner.


4.1    Miscellaneous.


4.2    GOVERNING LAW AND VENUE.


4.2.1    THIS AGREEMENT AND ITS NEGOTIATION, EXECUTION, PERFORMANCE OR
NON-PERFORMANCE, INTERPRETATION, TERMINATION, CONSTRUCTION AND ALL CLAIMS OR
CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT) INCLUDING RESOLUTIONS OF DISPUTES
THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS AGREEMENT, OR THE
NEGOTIATION AND PERFORMANCE OF THIS AGREEMENT (INCLUDING ANY CLAIM OR CAUSE OF
ACTION BASED UPON, ARISING OUT OF OR RELATED TO ANY REPRESENTATION OR WARRANTY
MADE OR IN CONNECTION WITH THIS AGREEMENT OR AS AN INDUCEMENT TO ENTER INTO THIS
AGREEMENT) (EACH A "PROCEEDING") SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA, REGARDLESS OF LAWS
THAT MIGHT OTHERWISE GOVERN UNDER ANY APPLICABLE CONFLICT OF LAWS PRINCIPLES.


4.2.2    THE PARTIES AGREE THAT ANY PROCEEDINGS SHALL BE FINALLY SETTLED BY
ARBITRATION BY ONE ARBITRATOR APPOINTED JOINTLY BY THE PARTIES, OR, IN DEFAULT
OF AGREEMENT BETWEEN THE PARTIES, APPOINTED, BY THE AMERICAN ARBITRATION
ASSOCIATION. THE SEAT OF THE PROCEEDINGS WILL BE RALEIGH, NORTH CAROLINA, AND
THEY WILL BE CONDUCTED IN THE ENGLISH LANGUAGE. IN DEFAULT OF AGREEMENT BETWEEN
THE PARTIES, THE PROCEDURAL RULES OF THE AMERICAN ARBITRATION ASSOCIATION
APPLICABLE TO EMPLOYMENT DISPUTES SHALL BE APPLIED. TO THE EXTENT ALLOWED BY
APPLICABLE LAW, THE ARBITRATOR SHALL DECIDE THE EXTENT TO WHICH EACH PARTY SHALL
BEAR THE COSTS AND EXPENSES ASSOCIATED WITH THE RESOLUTION OF ANY PROCEEDINGS.
4.2.3    EACH PARTY FURTHER AGREES THAT ANY FINAL, NON­ APPEALABLE AWARD OR
JUDGMENT AGAINST A PARTY IN CONNECTION WITH ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON
SUCH PARTY AND THAT SUCH AWARD OR JUDGMENT MAY BE ENFORCED IN ANY COURT OF
COMPETENT JURISDICTION, EITHER WITHIN OR OUTSIDE OF THE U.S. A CERTIFIED OR
EXEMPLIFIED COPY OF SUCH AWARD OR JUDGMENT SHALL BE CONCLUSIVE EVIDENCE OF THE
FACT AND AMOUNT OF SUCH AWARD OR JUDGMENT.





--------------------------------------------------------------------------------






4.2    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Agreement shall be prohibited by or invalid
under such law, such provision shall be ineffective to the extent of such
prohibition or invalidity and severed from this Agreement, without invalidating
the remainder of such provision or remaining provisions of this Agreement.


4.3    Proper Construction. The language of this Agreement shall be construed
within the context of the whole Agreement and according to its fair meaning, and
not strictly for or against any of the Parties. The paragraph headings used in
this Agreement are intended solely for convenience of reference and shall not in
any manner amplify, limit, modify or otherwise be used in the interpretation of
any of the provisions hereof.


4.4    Survival. Executive acknowledges that the covenants set forth in
Sections    of the Separation Agreement and any provisions contained in the
Separation Agreement that are intended to survive following termination of
Executive's employment shall, pursuant to their terms, survive Executive's
execution of this Agreement.


4.5    Amendments. This Agreement may be modified, altered or terminated only by
an express written agreement between the Company, Holdings and You, which
agreement must be signed by all Parties or their duly authorized agents, and
expressly reference and attach a copy of this Agreement to be effective.


4.6    Counterparts. This Agreement may be signed in counterparts and said
counterparts shall be treated as though signed as one document. In the event
that the Parties execute this Agreement by exchange of portable document format
or other electronically signed copies or facsimile signed copies, the Parties
agree that, upon being signed by all the Parties, this Agreement shall become
effective and binding and that such copies shall constitute evidence of the
existence of this Agreement.


[Signature page follows]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, Executive has executed this General Release Agreement as of
the date set forth below.






EXECUTIVE




    




Name: Address:


Dated:    ("Effective Date")






Received, Acknowledged and Accepted:


INC RESEARCH, LLC


By:              Name:
Title:    General Counsel Date:


INC RESEARCH HOLDINGS, INC.


By:          Name:
Title:    General Counsel Date:







































--------------------------------------------------------------------------------





FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


This First Amendment to Executive Employment Agreement ("First Amendment") is
made and entered into as of the 18th day of June, 2014 by and between INC
Research, LLC (hereinafter the "Company") and Jason Meggs ("Executive"). This
First Amendment is an amendment to the Executive Employment Agreement entered
into by Company and Executive dated April 8, 2014 (the "Agreement").


WHEREAS, the Company and Executive desire to modify the Agreement in accordance
with this First Amendment.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
conditions and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby amend the Agreement and
agree as follows:


1.    Amendment to Section 1. The first sentence of Section 1 of the Agreement
is hereby deleted and replaced in its entirety with the following:


"Subject to the terms and conditions of this Agreement, the Company hereby
employs Executive as Senior Vice-President Global Business Finance, and
Executive accepts such employment effective April 11, 2014 ("Effective Date");
provided that, Executive will not provide active services to the Company until
July 1, 2014."


2.Amendment to Section 4. The first sentence of Section 4 of the Agreement is
hereby deleted and replaced in its entirety with the following:


"The term of employment shall commence on the Effective Date and continue until
terminated as set forth herein; provided that, Executive will not provide active
services to the Company until July 1, 2014."


3.Counterparts. This First Amendment may be executed in any number of
counterparts, each of which shall constitute an original, but when taken
together, shall constitute one instrument. Counterparts of this First Amendment
may be delivered via facsimile or other electronic means, with the intention
that they shall have the same effect as an original counterpart hereof.


4.Effect on the Agreement. Except as specifically provided herein, the Agreement
shall remain in full force and effect. Except as specifically provided above,
the execution, delivery and effectiveness of this First Amendment shall not
operate as a waiver of any right, power or remedy of the Company or the
Executive under the Agreement.







--------------------------------------------------------------------------------







5.Governing Law. This First Amendment shall be governed by and construed in
accordance with the laws of the State of North Carolina, without regard to the
conflict of law provisions thereof.


IN WITNESS WHEREOF, the parties hereby execute this First Amendment to Executive
Employment Agreement.






        
EXECUTIVE
 
INC RESEARCH, LLC
exhibit101execemploy_image80.gif [exhibit101execemploy_image80.gif]
 
execemployimage9.jpg [execemployimage9.jpg]














